Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.    	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
3.   	 A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4. 	Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being un-patentable over claims 1-7 of U.S. Patent No. 10,321,378. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the standing Application is merely broader in scope with respect to claim 1 of Patent .
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to be motivated to produce the limitation cited in the standing Application in a specific format based on the claims disclosed in the Patent.
In addition, dependent claims 2-20 of the standing Application are encompassed in dependent claims 2-17 of Patent 10,321,378.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim 1, 8-10, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huh et al (WO 2013/066120).

Regarding claim 1 and 16, Huh et al disclose a device in a wireless communication system, the device comprising a circuitry configured to: 
evaluate denseness of small cells within a region in which a mobile terminal locates (see abstract, para: 0012, 0013, 0200, UE calculates information on the density of small cells)
(see Abstract, Figure 8 & 9, para:  0187, 0197, 0200, mobile state estimation performed based on evaluated denseness of small cells/small number of cell changes/parameter changes.)    

Regarding claim 8, Huh et al disclose wherein if the evaluated denseness of the small cells is low, the circuitry is further configured to count only number of times that the mobile terminal 20switches or reselects among macro cells and estimate the mobility state of the mobile terminal according to the number of times that the mobile terminal switches or reselects among the macro cells (see Fig. 8, 9 & 12, para: 0191, count of cell changes/reselection/number of times switches , whereby mobility state is determined). 

Regarding claim 9, Huh et al disclose wherein the circuitry is further configured to count number of times that the mobile terminal switches or reselects among macro cells and number of times - 55 -that the mobile terminal obtains services from the small cells respectively (see abstract, para: 4, 5 and 34, UE associated circuitry configured to perform cell change, w/r UE accessing MACRO cell and additional MACRO cells or pico cell, and data services obtained), and to estimate the mobility state of the mobile terminal according to a weighted sum of the number of times that the mobile terminal switches (see para: Fig. 8, 9 & 12, 0114, 0115, 0119, macro cell reselection, and cell change number counter, the estimate mobility state calculated based on sum of the number of times mobile change service), where the sum of the number of cell changes is calculated (see Fig. 8 and 14, para: 0119, the sum of number of cell changes) or reselects among the macro cells and the number of times that the mobile terminal obtains services from the small cells, wherein cell weight factors of the 5small cells and the macro cells are adjusted adaptively according to the evaluated denseness of the small cells (see para: 0087-0097, 0133-0134, 0140-0141, cell density associated with scaling factor/weight factor.)  

Regarding claim 10, Huh et al disclose wherein the circuitry is further configured to accumulate number of times that the mobile terminal obtains services from the small cells in a unit of a 10predetermined area (see Figure 12, 0044, 0046, 0084, 0085, sum of number of time changes w/r to preconditions), and to determine that the mobile terminal is able to obtain services from the small cells within the predetermined area if a result of the accumulating is larger than a predetermined count threshold (see para: 084, 0085, 0213)                 

Regarding claim 12, Huh et al disclose a circuitry configured to control cell 20reselection for the mobile terminal in a free state according to the evaluated denseness of the small cells and/or to control cell switching for the mobile terminal in a connected state according to the estimated result of the mobility state (see para: Figure 8, 9 & 13, 0101, 0103, 0105, 0113, estimated speed/mobility state w/r to connected mode.)  

Regarding claim 13, Huh et al disclose wherein the circuitry is further configured to prevent the 25mobile terminal in the free state from performing cell search and/or cell measurement for the small cells in a case that the evaluated denseness of the small cells is high (see Figure 8, 9 & 13 measurement for small cells associated with evaluated density of small cells  ), and to allow the mobile terminal in the free state to perform the cell search and/or the cell measurement for the small cells in a case that the evaluated denseness of the small cells is low (see Figure 8, 9 and 13, para: 0083-0086, measurement of small cells associated with denseness of small cell is low.)                          



Regarding claim 14, Huh et al disclose wherein if the evaluated denseness of the small cells is high, the circuitry is further configured to allow the mobile terminal in the free state to perform cell search and/or cell measurement for the small cells if service quality of macro cells is lower than a first predetermined threshold or a difference between service quality of the small cells 5and the service quality of the macro cells is larger than a second predetermined threshold (see Figure 8, 9 and 13, para: 0083-0086, measurement of small cells associated with denseness of small cell is low.)                          


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Huh et al (WO 2013/066120) in view of and Song et al (USPGUB 20140220979) and Zou et al (US PGPUB 20110250891.)

Regarding claim 2, Huh fail to teach wherein the circuitry further configured to receive 10information of indicating which small cells are adjacent to each other from a base station serving the mobile terminal, in analogous art, Song et al disclose receive 10information of indicating which small cells are adjacent to each other from a base station serving the mobile terminal (see para: 0014, 0035, 0040, 0043, serving cell provide data with network 100, which include neighboring small cells.) 
Therefore, it would have been obvious to one of ordinary skill in the art to implement before the effective filing date to implement receive 10information of indicating which small cells are adjacent to each other from a base station serving the mobile terminal as taught by Song et al with the teachings or Huh et al for the purpose of further managing coverage and monitoring mobility characteristics in a wireless communication system.
Both Huh and Song fail to teach small cell cluster, however in analogous art Zou et al teach small cell cluster associated with a neighbor list (see para: 0037, 0038.)  
Therefore, it would have been obvious to one of ordinary skill in the art to implement before the effective filing date to utilizing small cell clusters as taught by Zou with the combined 

Regarding claim 3,15 Huh and Song fail to disclose wherein the information of small cell clusters is indicated by information of small cell identifier indexes added in a list of adjacent cells, the information of the small cell identifier indexes comprising information of small cell identifiers of adjacent small cells to indicate that these adjacent small cells belong to a same cluster, in analogous art, Zou et al disclose wherein the information of small cell clusters is indicated by information of small cell identifier indexes added in a list of adjacent cells (see Fig. 1A, para: 0027, 0037, 0038, cluster/group represented by identifier indexes) the information of the small cell identifier indexes comprising information of small cell identifiers of adjacent small cells to indicate that these adjacent small cells belong to a same cluster (see Fig. 1A, para: 0027, 0037, 0038, cluster/group represented by identifier indexes in neighbor list associated with cells within small cell cluster.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing to implement wherein the information of small cell clusters is indicated by information of small cell identifier indexes added in a list of adjacent cells, the information of the small cell identifier indexes comprising information of small cell identifiers of adjacent small cells to indicate that these adjacent small cells belong to a same cluster as taught by Zou et al with the combined teachings of Huh and Song for the purpose of further managing coverage and monitoring mobility characteristics in a wireless communication system.


Allowable Subject Matter
12.	Claims 4-7, 11, 15, 17 and 18-20 contain allowable subject matter.


13.	Claims 4-7, 11, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Although Chan et al (USPGPUB 20130065599) disclose stored historical values associated with geographic service areas, Chan fail to teach evaluation of denseness of small cells within a region which a mobile locates according to a history that mobile obtains services from small cells. In addition, although Huh disclose that that it is difficult to satisfy an increased need for data service by dividing a cell (see para: 34). Huh fail to teach 5a circuitry configured to divide small cells adjacent to each other into small cell clusters and form information of small cell clusters indicating which small cells are adjacent to each other; and a circuitry configured to send the information of small cell clusters to a mobile terminal, wherein the information of small cell clusters is used by the mobile terminal to evaluate 10denseness of small cells within a region in which the mobile terminal locates.  Therefore, the prior art fail to teach the particular limitation in combination with all the other limitations of the claim with respect to claim 4-7, 11 and 17-18, evaluate the denseness of small cells within the region in which the mobile terminal locates according to a history that the mobile terminal obtains services from the small cells and with respect to claim 15, filter switchable target cells for the mobile in the connected state according to the estimated result of the mobility state of the mobile and business type and to perform cell measurement and with respect to claim 19 and 20, 5a circuitry configured to divide small cells adjacent to each other into small cell clusters and form information of small cell clusters indicating which small cells are adjacent to each other; and a circuitry configured to send the information of small cell clusters to a mobile terminal, wherein the information of small cell clusters is used by the mobile terminal to evaluate 10denseness of small cells within a region in which the mobile terminal locates. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
January 30, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467